OPINION
MORRISON, Judge.
This is a bond forfeiture proceeding.
The sole ground of error is that “there was a material variance between the offense alleged in the bail bond and the judgment nisi inasmuch as there is no offense under State statutes entitled: ‘destruction — over fifty’.”
The bail bond recites appellant to be charged with the felony of “destruction— over fifty” and the judgment nisi recites the offense charged as “willful destruction of property of the value of fifty dollars and over belonging to another”.
In Pharis et al. v. State, Tex.Cr.App., 362 S.W.2d 857, this Court said:
“We hold that the recitation made in the bail bond, . . . that the defendant-principal was charged with a ‘felony’ is a sufficient legal description of the offense.” 1
Finding no reversible error, the judgment is affirmed.

. See Article 17.08, Section 3, Vernon’s Ann.C.C.P.